— Appeal by the defendant from a judgment of the County Court, Nassau County (Wexner, J.), rendered April 30, 1990, convicting her of criminal facilitation in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed, and the matter is remitted to the County Court, Nassau County, for further proceedings pursuant to CPL 460.50 (5).
The defendant’s conviction arises from her alleged participation in a drug trafficking operation run by her son, Dinsdale Jackson. The defendant asserts on this appeal that the conviction was based upon legally insufficient evidence, and was also against the weight of the credible evidence.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the court as the trier of fact, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People *734v Garafolo, 44 AD2d 86, 88). Upon exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]). Mangano, P. J., Bracken, Pizzuto and Santucci, JJ., concur.